DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claim recites, in relevant part, “a sufficient amount of a hydrocarbon diluent” and “a sufficient amount of demulsifier.”  It is not at all clear what is meant by “a sufficient amount” and the person having ordinary skill in the art would not be able to immediately discern the scope of such claim language.  The claim is thus indefinite.  The same applies to claims 2-20 by virtue of their dependency upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –



Claims 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence (US 2017/0081592).
With respect to claims 1-7 and 12-20, Spence discloses a method comprising: (a) adding hydrocarbon diluent to a bitumen froth to form a diluted bitumen froth (see Spence, paragraph [0062]); (b) subjecting the diluted bitumen froth to a first separation stage to separate a portion of the water and solids from the diluted bitumen froth to form a raw diluted bitumen (see Spence, paragraph [0062]); (c) adding demulsifier to the raw diluted bitumen (see Spence, paragraph [0063]); and (d) subjecting the raw diluted bitumen to a second separation stage to produce the final diluted bitumen produce having reduced water content (see Spence, paragraph [0063]).  The first separation stage may be an inclined plate settler or decanter centrifuge (see Spence, Fig. 2 and paragraph [0062]).  The second separation stage may include a disc centrifuge (see Spence, paragraph [0063]).  Given that the method of Spence is identical to that claimed, then it follows that the product produced by such method would necessarily be the same as that claimed, i.e. with the final diluted bitumen product having less than about 1 wt% water content.  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject matter not shown in the prior art does not possess the characteristics relied upon.  See MPEP § 2112(V) (citing In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2017/0081592) in view of Reid (US 2019/0309227).
With respect to claims 8 and 9, see discussion supra at paragraph 7.
Spence does not explicitly disclose wherein a mixing stage includes use of a shear mixer of pump for mixing the demsulfier.
However, in a seemingly identical process (compare Figures of both Spence and Reid) by the same Applicant, Reid explains that shear pumps may be used to achieve a final diluted bitumen having both reduced water and solids content (see Reid, paragraph [0061]).  
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Spence to provide for use of a shear pump as in Reid, such modification providing the benefit of obtaining a final diluted bitumen product having reduced water and reduced solids content.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Spence as described above because Spence and Reid are directed to identical processes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2017/0081592).
With respect to claim 12, Spence discloses a method comprising: (a) adding hydrocarbon diluent to a bitumen froth to form a diluted bitumen froth (see Spence, paragraph [0062]); (b) subjecting the diluted bitumen froth to a first separation stage to separate a portion of the water and solids from the diluted bitumen froth to form a raw diluted bitumen (see Spence, paragraph [0062]); (c) adding demulsifier to the raw diluted bitumen (see Spence, paragraph [0063]); and (d) subjecting the raw diluted bitumen to a second separation stage to produce the final diluted bitumen produce having reduced 
Spence does not explicitly disclose wherein the water content in the diluted bitumen product is less than about 1 wt%.
However, inasmuch as the method of Spence is identical to that claimed, then the person having ordinary skill in the art would reasonably expect the final product produced by such method to likewise be the same, i.e. producing a diluted bitumen product having water content less than about 1 wt%.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771